Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. #1180 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change June 18, 2009 Item 3 News Release The news release dated June 18, 2009 was disseminated through Marketwire’s Canadian and US Investment and UK Media and Analysts Networks. Item 4 Summary of Material Change Silver Standard Resources Inc. reportedan updated resource estimate for the wholly-owned Diablillos Project located in the Province of Salta in northern Argentina.The Project is 275 kilometers (171 miles) south of Silver Standard’s Pirquitas Mine in the Province of Jujuy.The resource estimate follows recent diamond drilling completed by Silver Standard which was successful in converting a significant portion of the previously reported inferred resources into the indicated category. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated June 18, 2009. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph J. Ovsenek, Senior Vice President, Corporate 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 18th day of June, 2009 June 18, 2009 News Release 09-17 UPDATED RESOURCE ESTIMATE FOR DIABLILLOS SILVER-GOLD PROJECT Vancouver, B.C. – Silver Standard Resources Inc. (nasdaq: ssri, tsx: sso) reports an updated resource estimate for the wholly-owned Diablillos Project located in the Province of Salta in northern Argentina.The Project is 275 kilometers (171 miles) south of Silver Standard’s Pirquitas Mine in the Province of Jujuy.The resource estimate follows recent diamond drilling completed by Silver Standard which was successful in converting a significant portion of the previously reported inferred resources into the indicated category. The following block model resource estimate is for the Oculto Zone, one of 11 mineralized zones identified on the property.This resource estimate was completed by Dr. Gilles Arseneau, P. Geo., Chief Geologist, of Wardrop, A Tetra Tech Company in Vancouver, B.C.Dr. Arseneau is an ‘independent qualified person’ for the purposes of National Instrument 43-101 Standards of Disclosure for Mineral Projects of the Canadian Securities Administrators and has verified the Diablillos data disclosed in this release. The resource estimate was based on 54,954 assays from 301 holes drilled on the
